ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that BRIAN P. MC KINNEY, formerly of DUNELLEN, who was admitted to the bar of this State in 1988, be disbarred for the knowing misappropriation of client funds and for failure to safeguard client funds, in violation of RPC 1.15 and RPC 8.4(c), and BRIAN P. MC KINNEY having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and BRIAN P. MC KINNEY is hereby disbarred, effective immediately; and it is further
ORDERED that BRIAN P. MC KINNEY is hereby permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BRIAN P. MC KINNEY, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institu*88tion to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that BRIAN P. MC KINNEY comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that BRIAN P. MC KINNEY reimburse the Ethics Financial Committee for appropriate administrative costs.